INGRAM, Justice.
After carefully reviewing the record, we quash the writ of certiorari as having been improvidently granted.
We note that the Court of Criminal Appeals incorrectly stated in its unpublished memorandum that the defendant had worked for the employer before her conviction. The record reflects that the defendant worked for the employer after her conviction. This, however, does not affect our decision to quash the writ of certiorari as having been improvidently granted. See Horsley v. Horsley, 291 Ala. 782, 280 So.2d 155 (1973).
WRIT QUASHED AS IMPROVIDENTLY GRANTED.
HOOPER, C.J., and HOUSTON, COOK, and BUTTS, JJ., concur.